EXHIBIT 10.2

STARZ
2011 INCENTIVE PLAN
(Amended and Restated as of October 15, 2013)


ARTICLE I
PURPOSE OF PLAN; EFFECTIVE DATE
1.1    Purpose. The purpose of the Plan is to promote the success of the Company
by providing a method whereby (i) eligible employees of the Company and its
Subsidiaries and (ii) independent contractors providing services to the Company
and its Subsidiaries may be awarded additional remuneration for services
rendered and may be encouraged to invest in capital stock of the Company,
thereby increasing their proprietary interest in the Company’s businesses,
encouraging them to remain in the employ or service of the Company or its
Subsidiaries, and increasing their personal interest in the continued success
and progress of the Company and its Subsidiaries. The Plan is also intended to
aid in (i) attracting Persons of exceptional ability to become officers and
employees of the Company and its Subsidiaries and (ii) inducing independent
contractors to agree to provide services to the Company and its Subsidiaries.
1.2    Amendment and Restatement of Plan. The Plan is hereby amended and
restated effective October 15, 2013 by the Compensation Committee of the Board
of Directors of the Company, to make certain clarifying changes throughout the
Plan and to incorporate all amendments made to the Plan since the Effective
Date.


ARTICLE II
DEFINITIONS
2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
“Account” has the meaning ascribed thereto in Section 8.2.
“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, restricted stock units agreement, cash award
agreement or an agreement evidencing more than one type of Award, specified in
Section 10.5, as any such Agreement may be supplemented or amended from time to
time.
“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange

1

--------------------------------------------------------------------------------

EXHIBIT 10.2

or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company.
“Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units, Performance Awards, Cash Awards and/or cash amounts under the Plan.
“Board” means the Board of Directors of the Company.
“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
“Cash Award” means an Award made pursuant to Section 9.1 of the Plan to a Holder
that is paid solely on account of the attainment of one or more Performance
Objectives that have been preestablished by the Committee.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.
“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.
“Company” means Starz (f/k/a Liberty Media Corporation), a Delaware corporation.
“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of the Redemption Date, and (b) the
respective family members, estates and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.
“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock. Notwithstanding any provision of the Plan to the
contrary, Dividend Equivalents with respect to a Performance Award may only be
paid to the extent the Performance Award is actually paid to the Holder.

2

--------------------------------------------------------------------------------




“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, or the
rules thereunder.
“Effective Date” means the Redemption Date.
“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.
“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by Pink OTC Markets Inc., or (ii) for all other purposes under this Plan,
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as quoted by Pink OTC Markets Inc. If for any day the
Fair Market Value of a share of the applicable series of Common Stock is not
determinable by any of the foregoing means, then the Fair Market Value for such
day shall be determined in good faith by the Committee on the basis of such
quotations and other considerations as the Committee deems appropriate.
“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.
“Holder” means a Person who has received an Award under the Plan.
“Option” means a stock option granted under Article VI.
“Performance Award” means an Award made pursuant to Article IX of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.
“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
“Plan” means this Starz 2011 Incentive Plan (amended and restated as of October
25, 2013).
“Redemption” means the redemption by Liberty Interactive Corporation (f/k/a
Liberty Media Corporation) of all of the outstanding shares of each series of
its former Liberty Capital Common Stock and Liberty Starz Common Stock for
shares of the Company’s former Capital Common Stock and Starz Common Stock,
respectively.
“Redemption Date” means 5:00 p.m., New York City time, on September 23, 2011
(the date on which the Redemption occurred).
“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Section 8.1.

3

--------------------------------------------------------------------------------




“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of the specified series of Common Stock or the
equivalent value in cash, which right is subject to a Restriction Period or
forfeiture provisions.
“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.
“Retained Distribution” has the meaning ascribed thereto in Section 8.3.
“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.
“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
“Tandem SARs” has the meaning ascribed thereto in Section 7.1.
“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares or Restricted Stock Units pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares or
Restricted Stock Units, reference in the Plan to a Vesting Date in respect of
such Award shall be deemed to refer to each part of such Award and the Vesting
Date for such part.


ARTICLE III
ADMINISTRATION
3.1    Committee. The Plan shall be administered by the Compensation Committee
of the Board unless a different committee is appointed by the Board. The
Committee shall be comprised of not less than two Persons. The Board may from
time to time appoint members of the Committee in substitution for or in addition
to members previously appointed, may fill vacancies in the Committee and may
remove members of the Committee. The Committee shall select one of its members
as its chairman and shall hold its meetings at such times and places as it shall
deem advisable. A majority of its members shall constitute a quorum and all
determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.
3.2    Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Restricted Stock
Units under Article VIII of the Plan, Cash Awards under Article IX of the Plan
and/or Performance Awards under Article IX of the Plan, to determine the terms
and conditions (which need not be identical) of all Awards so granted, to
interpret the provisions of the Plan and any Agreements relating to Awards
granted under the Plan and to supervise the administration of the Plan. The
Committee in making an Award may provide for the granting or issuance of
additional, replacement or alternative Awards upon the occurrence of specified
events, including the exercise of the original Award. The Committee shall have
sole authority in the selection of Persons to whom Awards may be granted under
the Plan and in the determination of the timing, pricing and amount of any such
Award, subject only to the express provisions of the Plan. In making
determinations hereunder, the Committee may take into account the nature of the
services rendered by the respective employees and independent

4

--------------------------------------------------------------------------------




contractors, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee in its
discretion deems relevant.
3.3    Interpretation. The Committee is authorized, subject to the provisions of
the Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all Persons. No
member of the Committee shall be liable for any action or determination made or
taken by such member or the Committee in good faith with respect to the Plan.


ARTICLE IV
SHARES SUBJECT TO THE PLAN
4.1    Number of Shares. Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock with respect to which Awards may be
granted during the term of the Plan shall be 23,834,000 shares. Shares of Common
Stock will be made available from the authorized but unissued shares of the
Company or from shares reacquired by the Company, including shares purchased in
the open market. The shares of Common Stock subject to (i) any Award granted
under the Plan that shall expire, terminate or be cancelled or annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan the
terms of which provide for settlement in cash, and (iii) any Award of Restricted
Shares or Restricted Stock Units that shall be forfeited prior to becoming
vested (provided that the Holder received no benefits of ownership of such
Restricted Shares or Restricted Stock Units other than voting rights and the
accumulation of Retained Distributions and unpaid Dividend Equivalents that are
likewise forfeited) shall again be available for purposes of the Plan.
Notwithstanding the foregoing, the following shares of Common Stock may not
again be made available for issuance as Awards under the Plan: (a) shares of
Common Stock not issued or delivered as a result of the net settlement of an
outstanding Option or SAR, (b) shares of Common Stock used to pay the purchase
price or withholding taxes related to an outstanding Award, or (c) shares of
Common Stock repurchased on the open market with the proceeds of an Option
purchase price. Except for Awards described in Section 10.1, no Person may be
granted in any calendar year Awards covering more than 7,627,000 shares of
Common Stock (as such amount may be adjusted from time to time as provided in
Section 4.2). No Person shall receive payment for Cash Awards during any
calendar year aggregating in excess of $10 million.
4.2    Adjustments.
(a)    If the Company subdivides its outstanding shares of any series of Common
Stock into a greater number of shares of such series of Common Stock (by stock
dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, stock
redemption, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 10.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of

5

--------------------------------------------------------------------------------




the foregoing, provided, however, that the number of shares subject to any Award
shall always be a whole number. The Committee may, if deemed appropriate,
provide for a cash payment to any Holder of an Award in connection with any
adjustment made pursuant to this Section 4.2.
(b)    Notwithstanding any provision of the Plan to the contrary, in the event
of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Committee shall be authorized, in
its discretion, (i) to provide, prior to the transaction, for the acceleration
of the vesting and exercisability of, or lapse of restrictions with respect to,
the Award and, if the transaction is a cash merger, provide for the termination
of any portion of the Award that remains unexercised at the time of such
transaction, or (ii) to cancel any such Awards and to deliver to the Holders
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or SARs shall be the excess of the Fair Market Value (as
determined in sub-section (ii) of the definition of such term) of Common Stock
on such date over the purchase price of the Options or the base price of the
SARs, as applicable.
(c)    No adjustment or substitution pursuant to this Section 4.2 shall be made
in a manner that results in noncompliance with the requirements of Section 409A
of the Code, to the extent applicable.
ARTICLE V
ELIGIBILITY
5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall, subject to Section 5.2, be such Persons
who are employees (including officers and directors) of or independent
contractors providing services to the Company or its Subsidiaries as the
Committee shall select. Awards may be made to employees or independent
contractors who hold or have held Awards under the Plan or any similar or other
awards under any other plan of the Company or any of its Affiliates.
5.2    Ineligibility. No member of the Committee, while serving as such, shall
be eligible to receive an Award.


ARTICLE VI
STOCK OPTIONS
6.1    Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the series
and number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.
6.2    Option Price. The price at which shares may be purchased upon exercise of
an Option shall be fixed by the Committee and may be no less than the Fair
Market Value of the shares of the applicable series of Common Stock subject to
the Option as of the date the Option is granted.
6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of employment, the term of each Option shall
be for such period as the Committee shall determine as set forth in the
applicable Agreement; provided that such term may not exceed ten years.
6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the

6

--------------------------------------------------------------------------------




time or times at which such Option may be exercised in whole or in part (without
reducing the term of such Option).
6.5    Manner of Exercise.
(a)    Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 10.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.
(b)    Value of Shares. Unless otherwise determined by the Committee and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.
(c)    Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 10.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.


ARTICLE VII
SARS
7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible Persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Committee shall determine. A SAR may be granted to a Holder of
an Option (hereinafter called a “related Option”) with respect to all or a
portion of the shares of Common Stock subject to the related Option (a “Tandem
SAR”) or may be granted separately to an eligible employee (a “Free Standing
SAR”). Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.
7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the

7

--------------------------------------------------------------------------------




related Option. Upon the exercise or termination of the related Option, the
Tandem SARs with respect thereto shall be canceled automatically to the extent
of the number of shares of Common Stock with respect to which the related Option
was so exercised or terminated. Subject to the limitations of the Plan, upon the
exercise of a Tandem SAR and unless otherwise determined by the Committee and
provided in the applicable Agreement, (i) the Holder thereof shall be entitled
to receive from the Company, for each share of the applicable series of Common
Stock with respect to which the Tandem SAR is being exercised, consideration (in
the form determined as provided in Section 7.4) equal in value to the excess of
the Fair Market Value of a share of the applicable series of Common Stock with
respect to which the Tandem SAR was granted on the date of exercise over the
related Option purchase price per share, and (ii) the related Option with
respect thereto shall be canceled automatically to the extent of the number of
shares of Common Stock with respect to which the Tandem SAR was so exercised.
7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Committee and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each share of the applicable series of Common Stock with respect to which the
Free Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a share of the applicable series of Common Stock with respect to which the
Free Standing SAR was granted on the date of exercise over the base price per
share of such Free Standing SAR. The term of a Free Standing SAR may not exceed
ten years.
7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in cash, shares of the applicable series of
Common Stock with respect to which the SAR was granted (valued at Fair Market
Value on the date of exercise of such SAR), a combination of cash and such
shares of the applicable series of Common Stock or such other consideration, in
each case, as provided in the Agreement. No fractional shares of Common Stock
shall be issuable upon exercise of a SAR, and unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional shares.
Unless the Committee shall otherwise determine, to the extent a Free Standing
SAR is exercisable, it will be exercised automatically for cash on its
expiration date.
7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including a condition that the SAR may be exercised only in accordance with
rules and regulations adopted from time to time, as the Committee may determine.
Unless otherwise so provided in the applicable Agreement, any such limit
relating to a Tandem SAR shall not restrict the exercisability of the related
Option. Such rules and regulations may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.
7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).



8

--------------------------------------------------------------------------------




ARTICLE VIII
RESTRICTED SHARES AND RESTRICTED STOCK UNITS
8.1    Grant of Restricted Shares. Subject to the limitations of the Plan, the
Committee shall designate those eligible Persons to be granted Awards of
Restricted Shares, shall determine the time when each such Award shall be
granted, and shall designate (or set forth the basis for determining) the
Vesting Date or Vesting Dates for each Award of Restricted Shares, and may
prescribe other restrictions, terms and conditions applicable to the vesting of
such Restricted Shares in addition to those provided in the Plan. The Committee
shall determine the price, if any, to be paid by the Holder for the Restricted
Shares; provided, however, that the issuance of Restricted Shares shall be made
for at least the minimum consideration necessary to permit such Restricted
Shares to be deemed fully paid and nonassessable. All determinations made by the
Committee pursuant to this Section 8.1 shall be specified in the Agreement.
8.2    Issuance of Restricted Shares. An Award of Restricted Shares shall be
registered in a book entry account (the “Account”) in the name of the Holder to
whom such Restricted Shares shall have been awarded. During the Restriction
Period, the Account, any certificates representing the Restricted Shares that
may be issued during the Restriction Period and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable Agreement. Any such
certificates shall remain in the custody of the Company or its designee, and the
Holder shall deposit with the custodian stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.
8.3    Restrictions with Respect to Restricted Shares. During the Restriction
Period, Restricted Shares shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of shares of the applicable series of Common Stock with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the stock certificate or certificates representing
such Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived; (ii) the Company or its designee will retain custody of the
stock certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in Section 8.2; (iii) other than such dividends
and distributions as the Committee may designate, the Company or its designee
will retain custody of all distributions (“Retained Distributions”) made or
declared with respect to the Restricted Shares (and such Retained Distributions
will be subject to the same restrictions, terms and vesting, and other
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account;
(iv) the Holder may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares or any Retained Distributions or such Holder’s
interest in any of them during the Restriction Period; and (v) a breach of any
restrictions, terms or conditions provided in the Plan or established by the
Committee with respect to any Restricted Shares or Retained Distributions will
cause a forfeiture of such Restricted Shares and any Retained Distributions with
respect thereto.
8.4    Grant of Restricted Stock Units. Subject to the limitations of the Plan,
the Committee shall designate those eligible Persons to be granted Awards of
Restricted Stock Units, the value of which is based, in whole or in part, on the
Fair Market Value of the shares of any specified series of Common

9

--------------------------------------------------------------------------------




Stock. Subject to the provisions of the Plan, including any rules established
pursuant to Section 8.5, Awards of Restricted Stock Units shall be subject to
such terms, restrictions, conditions, vesting requirements and payment rules as
the Committee may determine in its discretion, which need not be identical for
each Award. Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Restricted
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable. The determinations made
by the Committee pursuant to this Section 8.4 shall be specified in the
applicable Agreement.
8.5    Restrictions with Respect to Restricted Stock Units. Any Award of
Restricted Stock Units, including any shares of Common Stock which are part of
an Award of Restricted Stock Units, may not be assigned, sold, transferred,
pledged or otherwise encumbered prior to the date on which the shares are issued
or, if later, the date provided by the Committee at the time of the Award. A
breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Award of Restricted Stock Units
will cause a forfeiture of such Restricted Stock Units and any Dividend
Equivalents with respect thereto.
8.6    Issuance of Restricted Stock Units. Restricted Stock Units shall be
issued at the beginning of the Restriction Period, shall not constitute issued
and outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Stock Units, in each case
until such shares shall have been issued to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.
8.7    Cash Payments. In connection with any Award of Restricted Shares or
Restricted Stock Units, an Agreement may provide for the payment of a cash
amount to the Holder of such Awards at any time after such Awards shall have
become vested. Such cash amounts shall be payable in accordance with such
additional restrictions, terms and conditions as shall be prescribed by the
Committee in the Agreement and shall be in addition to any other salary,
incentive, bonus or other compensation payments which such Holder shall be
otherwise entitled or eligible to receive from the Company.
8.8    Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Shares or Restricted Stock Units and the satisfaction
of any other applicable restrictions, terms and conditions, (i) all or the
applicable portion of such Restricted Shares or Restricted Stock Units shall
become vested, (ii) any Retained Distributions with respect to such Restricted
Shares and any unpaid Dividend Equivalents with respect to such Restricted Stock
Units shall become vested to the extent that the Award related thereto shall
have become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares or Restricted Stock Units shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Restricted Shares, Restricted Stock Units, Retained Distributions and any unpaid
Dividend Equivalents that shall not become vested shall be forfeited to the
Company, and the Holder shall not thereafter have any rights (including dividend
and voting rights) with respect to such Restricted Shares, Restricted Stock
Units, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Restricted Stock Units, Retained
Distributions and unpaid Dividend Equivalents that shall have become vested, and
payment of any related cash amounts that shall have become payable under this
Article VIII, shall be deferred until such date or dates as the recipient may
elect. Any election of a recipient pursuant to the preceding sentence shall be
filed in

10

--------------------------------------------------------------------------------




writing with the Committee in accordance with such rules and regulations,
including any deadline for the making of such an election, as the Committee may
provide, and shall be made in compliance with Section 409A of the Code.


ARTICLE IX
CASH AWARDS AND PERFORMANCE AWARDS
9.1    Cash Awards. In addition to granting Options, SARs, Restricted Shares and
Restricted Stock Units, the Committee shall, subject to the limitations of the
Plan, have authority to grant to eligible Persons Cash Awards. Each Cash Award
shall be subject to such terms and conditions, restrictions and contingencies,
if any, as the Committee shall determine. Restrictions and contingencies
limiting the right to receive a cash payment pursuant to a Cash Award shall be
based upon the achievement of single or multiple Performance Objectives over a
performance period established by the Committee. The determinations made by the
Committee pursuant to this Section 9.1 shall be specified in the applicable
Agreement.
9.2    Designation as a Performance Award. The Committee shall have the right to
designate any Award of Options, SARs, Restricted Shares or Restricted Stock
Units as a Performance Award. All Cash Awards shall be designated as Performance
Awards.
9.3    Performance Objectives. The grant or vesting of a Performance Award shall
be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, the Company as a whole, or any entity or entities to which the Company
or Subsidiaries of the Company are providing services, and if so desired by the
Committee, by comparison with a peer group of companies: increased revenue; net
income measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation and
amortization (EBITDA); operating income before depreciation and amortization
(OIBDA); economic value added (or an equivalent metric); market value added;
debt to equity ratio; cash flow measures (including cash flow return on capital,
cash flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income, sales volumes, production volumes and production efficiency);
expense measures (including overhead cost and general and administrative
expense); margins; stockholder value; total stockholder return; proceeds from
dispositions; total market value and corporate values measures (including ethics
compliance, environmental and safety). Unless otherwise stated, such a
Performance Objective need not be based upon an increase or positive result
under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). The Committee shall have the
authority to determine whether the Performance Objectives and other terms and
conditions of the Award are satisfied, and the Committee’s determination as to
the achievement of Performance Objectives relating to a Performance Award shall
be made in writing.
9.4    Section 162(m) of the Code. Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in

11

--------------------------------------------------------------------------------




writing (i) no later than 90 days after the beginning of such period and (ii)
prior to the completion of 25% of such period.
9.5    Waiver of Performance Objectives. The Committee shall have no discretion
to modify or waive the Performance Objectives or conditions to the grant or
vesting of a Performance Award unless such Award is not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code and
the relevant Agreement provides for such discretion.


ARTICLE X
GENERAL PROVISIONS
10.1    Acceleration of Awards.
(a)    Death or Disability. If a Holder’s employment shall terminate by reason
of death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, the Restriction
Period applicable to each such Award of Restricted Stock Units shall be deemed
to have expired and all such Restricted Stock Units and any unpaid Dividend
Equivalents shall become vested and any related cash amounts payable pursuant to
the applicable Agreement shall be adjusted in such manner as may be provided in
the Agreement.
(b)    Approved Transactions; Board Change; Control Purchase. In the event of
any Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares and any
related Retained Distributions shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Restricted Stock
Units, the Restriction Period applicable to each such Award of Restricted Stock
Units shall be deemed to have expired and all such Restricted Stock Units and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement, in each case effective upon the Board Change
or Control Purchase or immediately prior to consummation of the Approved
Transaction. The effect, if any, on a Cash Award of an Approved Transaction,
Board Change or Control Purchase shall be prescribed in the applicable
Agreement. Notwithstanding the foregoing, unless otherwise provided in the
applicable Agreement, the Committee may, in its discretion, determine that any
or all outstanding Awards of any or all types granted pursuant to the Plan will
not vest or become exercisable on an accelerated basis in connection with an
Approved Transaction if effective provision has been made for the taking of such
action which, in the opinion of the Committee, is equitable and appropriate to
substitute a new Award for such Award or to assume such Award and to make such
new or assumed Award, as nearly as may be practicable, equivalent to the old
Award (before giving effect to any acceleration of the vesting or exercisability
thereof), taking into account, to the extent applicable, the kind and amount of
securities, cash or other assets into or for which the applicable series of
Common Stock may be changed, converted or exchanged in connection with the
Approved Transaction.

12

--------------------------------------------------------------------------------




10.2    Termination of Employment.
(a)    General. If a Holder’s employment shall terminate prior to an Option or
SAR becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or any Restricted Stock Units, then such Option or SAR shall
thereafter become or be exercisable, and the Holder’s rights to any unvested
Restricted Shares, Retained Distributions and related cash amounts and any
unvested Restricted Stock Units, unpaid Dividend Equivalents and related cash
amounts shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder’s
employment terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and (iii)
any termination of the Holder’s employment for cause will be treated in
accordance with the provisions of Section 10.2(b). The effect on a Cash Award of
the termination of a Holder’s employment for any reason, other than for cause,
shall be prescribed in the applicable Agreement.
(b)    Termination for Cause. If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or Restricted Stock Units or prior to any Option or SAR becoming exercisable or
being exercised in full or prior to the payment in full of any Cash Award (for
these purposes, “cause” shall have the meaning ascribed thereto in any
employment agreement to which such Holder is a party or, in the absence thereof,
shall include insubordination, dishonesty, incompetence, moral turpitude, other
misconduct of any kind and the refusal to perform such Holder’s duties and
responsibilities for any reason other than illness or incapacity; provided,
however, that if such termination occurs within 12 months after an Approved
Transaction or Control Purchase or Board Change, termination for “cause” shall
mean only a felony conviction for fraud, misappropriation, or embezzlement),
then, unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) all Options and SARs and all unpaid Cash Awards held
by such Holder shall immediately terminate, and (ii) such Holder’s rights to all
Restricted Shares, Restricted Stock Units, Retained Distributions, any unpaid
Dividend Equivalents and any related cash amounts shall be forfeited
immediately.
(c)    Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.
10.3    Right of Company to Terminate Employment. Nothing contained in the Plan
or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.
10.4    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, garnishment, encumbrance
or charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,

13

--------------------------------------------------------------------------------




pledge, exchange, transfer, garnish, encumber or charge the same shall be void.
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities or torts of the Person entitled to such
benefits.
10.5    Written Agreement. Each Award under the Plan shall be evidenced by a
written agreement, in such form as the Committee shall approve from time to time
in its discretion, specifying the terms and provisions of such Award which may
not be inconsistent with the provisions of the Plan; provided, however, that if
more than one type of Award is made to the same Holder, such Awards may be
evidenced by a single Agreement with such Holder. Each grantee of an Option,
SAR, Restricted Shares, Restricted Stock Units or Performance Award (including a
Cash Award) shall be notified promptly of such grant, and a written Agreement
shall be promptly delivered by the Company. Any such written Agreement may
contain (but shall not be required to contain) such provisions as the Committee
deems appropriate (i) to insure that the penalty provisions of Section 4999 of
the Code will not apply to any stock or cash received by the Holder from the
Company or (ii) to provide cash payments to the Holder to mitigate the impact of
such penalty provisions upon the Holder. Any such Agreement may be supplemented
or amended from time to time as approved by the Committee as contemplated by
Section 10.7(b).
10.6    Nontransferability. Unless otherwise determined by the Committee and
expressly provided for in an Agreement, Awards are not transferable (either
voluntarily or involuntarily), before or after a Holder’s death, except as
follows: (a) during the Holder’s lifetime, pursuant to a Domestic Relations
Order, issued by a court of competent jurisdiction, that is not contrary to the
terms and conditions of the Plan or any applicable Agreement, and in a form
acceptable to the Committee; or (b) after the Holder’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Awards are transferred in accordance with the provisions of
the preceding sentence shall take such Awards subject to all of the terms and
conditions of the Plan and any applicable Agreement.
10.7    Termination and Amendment.
(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the fifth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to such date and may, from time to time, be suspended or discontinued or
modified or amended if such action is deemed advisable by the Committee.
(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 10.7(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 10.7(b) shall be construed to prevent the Committee
from providing in any Agreement that the rights of the Holder with respect to
the Award evidenced thereby shall be subject to such rules and regulations as
the Committee may, subject to the express provisions of the Plan, adopt from
time to time or impair the enforceability of any such provision.

14

--------------------------------------------------------------------------------




10.8    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issuable, from time to time, to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.
10.9    Withholding. The Company’s obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Restricted Stock Units or the satisfaction of the
Performance Objectives applicable to a Performance Award, as appropriate, may,
in the discretion of the Committee, be paid in shares of Common Stock already
owned by the Holder or through the withholding of shares otherwise issuable to
such Holder, upon such terms and conditions (including the conditions referenced
in Section 6.5) as the Committee shall determine. If the Holder shall fail to
pay, or make arrangements satisfactory to the Committee for the payment to the
Company of, all such federal, state and local taxes required to be withheld by
the Company, then the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to such Holder an
amount equal to any federal, state or local taxes of any kind required to be
withheld by the Company with respect to such Award.
10.10    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
10.11    Exclusion from Pension and Profit-Sharing Computation. By acceptance of
an Award, unless otherwise provided in the applicable Agreement, each Holder
shall be deemed to have agreed that such Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan, program or policy of the Company or any Subsidiary
of the Company. In addition, each beneficiary of a deceased Holder shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the Holder
which is payable to such beneficiary under any life insurance plan covering
employees of the Company or any Subsidiary of the Company.
10.12    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as

15

--------------------------------------------------------------------------------




the case may be. In its sole discretion, the Board may authorize the creation of
trusts or other arrangements to meet the obligations of the Company under the
Plan, provided, however, that the existence of such trusts or other arrangements
is consistent with the unfunded status of the Plan.
10.13    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
10.14    Accounts. The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Section 10.9.
10.15    Legends. Any certificate evidencing shares of Common Stock subject to
an Award shall bear such legends as the Committee deems necessary or appropriate
to reflect or refer to any terms, conditions or restrictions of the Award
applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.
10.16    Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
10.17    Section 409A. It is the intent of the Company that Awards under this
Plan comply with the requirements of, or be exempt from the application of,
Section 409A of the Code and related regulations and United States Department of
the Treasury pronouncements (“Section 409A”), and the provisions of this Plan
will be administered, interpreted and construed accordingly. Notwithstanding
anything in this Plan to the contrary, if any Plan provision or Award under the
Plan would result in the imposition of an additional tax under Section 409A,
that Plan provision or Award will be construed or reformed to avoid imposition
of the applicable tax and no action taken to comply with Section 409A shall be
deemed to adversely affect the Holder’s rights to an Award.

16